Hall, Judge.
A common carrier has a duty to use extraordinary diligence to protect its passengers from known or reasonably observable danger from outside sources. This duty of extraordinary care is owed towards passengers, of a bus from the time they board the bus, and not just when the bus is in motion. Metropolitan Transit System, Inc. v. Burton, 103 Ga. App. 688, 690 (120 SE2d 663). The failure to warn a passenger of such danger may amount to negligence. Georgia R. &c. Co. v. Murphy, 28 Ga. App. 173 (110 SE 680); Yellow Cab Co. v. Carmichael, 33 Ga. App. 364, 368 (126 SE 269), annotated in 42 ALR 174; 10 Am. Jur. 256, § 1439.
The allegation that the bus driver "was in a position to observe what was happening, in the exercise of the care imposed upon him should have observed what was happening, and should have given his passengers warning of the impending danger,” is a general allegation of negligence which is good as against a general demurrer. Keenan Welding Supplies Co. v. Bronner, 100 Ga. App. 400 (111 SE2d 140). Whether a bus driver, charged with the duty of extraordinary care, neglected a duty to warn a passenger injured by the act of a third person at the bus stop, is a question that must be decided by a jury from the evidence before them.
The trial court did not err in overruling the defendant’s general demurrer.

Judgment affirmed.


Felton, C. J., and Bell, J., concur.